Appellant was convicted of unlawfully killing a cow, and fined $25.
When this cause was called for trial, the court quashed the information, and immediately permitted the prosecution to file new pleadings, over appellant's objection. This action of the court was correct. The court then called on appellant to answer to the new information. Appellant asked for two days time in which to prepare his cause and file written pleadings, which was refused by the court, and exception taken. This exception was well taken. The filing of the new information made a new case, and appellant was entitled, after his arrest, to the two days in which to prepare his cause and file the written pleadings. White's Ann. Code Crim. Proc., art. 567, sec. 577. After an examination of the other questions suggested for revision, we are of opinion the court's rulings were correct. For the error indicated, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 411